Citation Nr: 0721935	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  05-12 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

Entitlement to a service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel








INTRODUCTION

The veteran had active duty service from February 1968 to May 
1970.

The matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In that decision, the RO denied service connection for 
hepatitis C and granted service connection for a left hip 
scar as a residual of an abscess.  A notice of disagreement 
concerning both issues was received in July 2004, and a 
statement of the case on both issues was provided in March 
2005.  The veteran's substantive appeal, however, was limited 
to his claim of service connection for hepatitis C.  In this 
regard, the veteran checked the box indicating that he had 
read the statement of the case and that he was only appealing 
the issue of service connection for hepatitis C.  He then 
proceeded to offer argument only as it pertained to the claim 
of service connection for hepatitis C.  Although the 
veteran's representative submitted arguments in September 
2005 and April 2007 concerning the claim for a higher 
compensable rating for a left hip scar, the veteran has made 
it clear in his April 2005 substantive appeal that he was 
only appealing the denial of the claim of service connection 
for hepatitis C.  In light of the foregoing, the only issue 
currently before the Board is service connection for 
hepatitis C.


FINDINGS OF FACT

Hepatitis C was not manifested during the veteran's active 
duty service or for many years after separation from service, 
nor is Hepatitis C otherwise related to such service.


CONCLUSIONS OF LAW

Hepatitis C was not incurred or aggravated during the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107, 
5103 (West 2002); See generally 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. § 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 & Supp. 2005) redefined VA's duties 
to notify and assist the veteran in the development of a 
claim.  VA regulations implementing the VCAA were codified as 
amended at 38 C.F.R. § 3.102, 3.156(a), 3.159, and 3.326(a) 
(2006).  As part of that notice, VA must inform the claimant 
of the information and evidence he is expected to provide, as 
well as the information and evidence VA will seek to obtain 
on his behalf.  In addition, VA must advise a claimant to 
provide any additional evidence in his possession that 
pertains to the claim. See 38 U.S.C.A. § 5103 (West 2002); 38 
CFR § 3.159(b)(l) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO). Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, VA 
may proceed with adjudication of a claim if errors in the 
timing or content of the VCAA notice are not prejudicial to 
the claimant. Mayfield v. Nicholson, 19 Vet. App. 103 (2005); 
Sanders v. Nicholson, No. 06-700 1 (Fed. Cir. May 16, 2007); 
Simmons v. Nicholson, No. 06-7092 (Fed. Cir. May 16, 2007).

In this case, in a January 2004 letter, the RO provided 
timely notice to the veteran regarding what information and 
evidence is needed to substantiate service connection claims, 
as well as specifying what information and evidence must be 
submitted by him, what information and evidence will be 
obtained by VA, and the need for him to advise VA of or 
submit any further evidence that pertains to his claims.  The 
Board notes that notice as to the evidence and information 
needed to assign a disability rating and an effective date 
was not provided.  As such, notice was deficient as to these 
elements.  The Board notes that the veteran, however, has not 
been prejudiced from this error because the denial of the 
claim of service connection in this appeal renders moot any 
question as to the appropriate disability rating or effective 
date to be assigned.  See Sanders, supra; Simmons, supra.

Additionally, the RO has taken appropriate action to comply 
with the duty to assist the veteran with the development of 
his claims.  The record includes service medical records, VA 
treatment records, and private medical records.  Although the 
veteran has not been afforded a VA examination pertaining to 
his claim of service connection for hepatitis C, the Board 
finds that such examination is not necessary.  In this 
regard, the Board finds that the record fails to establish 
that the veteran suffered an event, injury or disease in 
service.  As a result, an examination would be futile.  
Therefore, the Board finds that the record is sufficient to 
decide the claim.

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, "the 
record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004). Accordingly, the Board will adjudicate the 
claim.

Service Connection Claim for Hepatitis C

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service. 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or 
disease occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Initially, the Board notes that the record shows that the 
veteran has a current diagnosis of hepatitis C.  However, the 
veteran's service medical records are devoid of complaints or 
diagnoses of hepatitis C or any liver abnormality.  
Additionally, by way of correspondence dated in January 2004, 
the veteran denied having any risk factors associated with 
hepatitis C.  Nevertheless, the veteran alleges he contracted 
hepatitis C during an inservice surgery for an abscess.  He 
alleges unsanitary conditions exposed him to tainted body 
fluids.  

Although the veteran's service medical records show that in 
November 1969 he had surgery for an abscess (cystectomy, left 
anterior thigh), there is no corroborating evidence that the 
surgery was performed under conditions which exposed him to 
other people's blood, bodily fluids or waste due to doctors 
and nurses not wearing protective gloves.  The records show 
that there were no complications and no sequela from the 
surgery.  Based on the evidence of record, the Board does not 
find that the veteran was exposed to other people's bodily 
fluids, blood or waste as a result of the cystectomy he had 
in November 1969.  

Moreover, the Board observes that there is no evidence of 
hepatitis C in service, and there is also no evidence of 
record which links the veteran's current hepatitis to 
service.  In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for hepatitis C.  In making this determination, 
the Board has considered the provisions of 38 U.S.C.A. § 
5107(b), 





	(CONTINUED ON NEXT PAGE)


but there is not such a state of approximate balance of the 
positive evidence with the negative evidence to otherwise 
warrant a favorable decision.


ORDER

Entitlement to service connection claim for hepatitis C is 
denied.  


____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


